DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has filed a new set of claims. Therefore the restriction requirement mailed on 8/16/21 has been withdrawn. Claims 51 – 79 are being examined on the merits.

Allowable Subject Matter
Claim 63 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious trenches being hollow or filled with air. The closest relevant prior art of record, Painchaud et al. (U.S. PG Pub. # 2019/0384003 A1), teaches that trenches 132 as cited in the rejection of claim 59 are silicon nitride (par. 0159) thus are not hollow or air filled. 

Claim 68 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Si-wei et al. (CN 110658586), teaches only one layer tapering in the first direction (5, fig. 3 and 4).


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites only one portion of the first waveguide that partially overlaps a portion of the second waveguide tapers. However, the entire portion that overlaps tapers as seen in figs. 2C, 2B, 3B, 3C, and 6. The claim limitation is not disclosed in the 

Claim 69 – 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 69 recites third and fourth waveguides disposed parallel to each other in a second substrate. As best understood by examiner is that the photonic circuit substrate contains modulator as seen in figs. 1, 8 and 9. The substrate is claimed in claim 1. It is unclear to examiner where a second substrate as claimed is located in reference to the photonic circuit substrate.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51 – 56, 58 – 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Achouche (EP 2924481 A1) in view of Si-wei et al. (CN 110658586).

In Re claim 51, ‘481 teaches a silicon photonics integration circuit for connecting silicon photonics circuits to an optical fiber (par. 0017 as a spot size converter is a mode size converter), the silicon photonics integration circuit comprising: a mode size converter (par. 0017), the mode size converter coupled to the optical fiber (par. 0017) and configured to match a mode size of the optical fiber to the silicon photonics integration circuit (inherently how they operate).


‘481 is silent to the mode size converter comprising: a photonic insulator; a first waveguide made of a first semiconductor material embedded in the photonic insulator; and a second waveguide made of a second semiconductor material, different from the first semiconductor material, spaced apart from and arranged above the first waveguide and 

‘586 teaches a mode size converter comprising: a photonic insulator (2, silica); a first waveguide made of a first semiconductor material (4, silicon nitride) embedded in the photonic insulator; and a second waveguide made of a second semiconductor material (5, silicon), different from the first semiconductor material, spaced apart from and arranged above the first waveguide and embedded in the photonic insulator, the first and second waveguides being respectively configured to partially overlap each other (figs. 1 – 4);
In Re claims 52 – 56, 58 – 62 and 64, ‘586 teaches:
wherein the photonic insulator is a cladding layer (fig. 3);
wherein the first semiconductor material includes silicon and wherein the second semiconductor material includes silicon nitride (pg. 7 of translation);
wherein the first and second waveguides have different shapes (figs. 1 and 4);
wherein the second waveguide is longer than the first waveguide (fig. 2);
wherein the partially overlapping portions of the first and second waveguides taper in opposite directions (figs. 1 and 4, pg. 7 of translation);
a first portion of the first waveguide tapers in a first direction (fig. 4); a first portion of the second waveguide that partially overlaps with the first portion of the first waveguide tapers in a second direction that is opposite to the first direction (fig. 4); and a second portion of the second waveguide that does not overlap with the first portion of the first waveguide tapers in the first direction (figs. 1 and 4); 

wherein the first and second trenches extend along a portion of the second waveguide that does not overlap with the first waveguide (figs. 1 and 4);
wherein the first and second trenches are parallel to each other (figs. 1 and 4);
wherein the first and second trenches have the same shape (fig. 1);
wherein the first and second trenches are filled with a material different than the photonic insulator (silicon nitride, pg. 7 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed the mode size converter of ‘586 into chip 2 at coupling area 7 of ‘481 thus creating the spot size converter (mode size converter) of ‘481 as the mode size converter of ‘586 allows for overcoming large coupling loss between fiber and silicon based waveguides.


Claims 51, 59, 65, 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Achouche (EP 2924481 A1) in view of Painchaud et al. (U.S. PG Pub. # 2019/0384003 A1).
In Re claim 51, ‘481 teaches a silicon photonics integration circuit for connecting silicon photonics circuits to an optical fiber (par. 0017 as a spot size converter is a mode size converter), the silicon photonics integration circuit comprising: a mode size converter (par. 0017), the mode size converter coupled to the optical fiber (par. 0017) and configured to match a mode size of the optical fiber to the silicon photonics integration circuit (inherently how they operate).


‘003 teaches a silicon photonics integration circuit for connecting silicon photonics circuits to an optical fiber, the silicon photonics integration circuit comprising: a substrate (120); a mode size converter disposed in the substrate, the mode size converter coupled to the optical fiber (104 or 206) and configured to match a mode size of the optical fiber to the silicon photonics integration circuit (par. 0055), the mode size converter comprising: a photonic insulator (120); a first waveguide (silicon, par. 0072) made of a first semiconductor material embedded in the photonic insulator; and a second waveguide (132) made of a second semiconductor material (silicon nitride, par. 0159), different from the first semiconductor material, spaced apart from and arranged above the first waveguide and embedded in the photonic insulator, the first and second waveguides being respectively configured to partially overlap each other (figs. 34 and 35); 
wherein the photonic insulator further comprises first and second trenches disposed laterally on opposite sides of the second waveguide (far left and right 132, fig. 34);
wherein the second waveguide further comprises first and second layers of the second semiconductor material disposed in the photonic insulator respectively between the first and second trenches and the opposite sides of the second waveguide (fig. 34); 

wherein the first and second layers and a portion of the second waveguide that does not overlap with the first waveguide taper in the same direction away from the first waveguide (fig. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed the mode size converter of ‘003 into chip 2 at coupling area 7 of ‘481 thus creating the spot size converter (mode size converter) of ‘481 as the mode size converter of ‘586 allows for overcoming large coupling loss between fiber and silicon based waveguides and allows for a larger tolerance in aligning fiber with converter.

Claims 75 – 79 are rejected under 35 U.S.C. 103 as being unpatentable over Achouche (EP 2924481 A1) in view of Painchaud et al. (U.S. PG Pub. # 2019/0384003 A1) and further in view of Okumura et al. (WO 2014/171005).
The previous combination teaches the circuit of claim 51 and ‘481 teaches a photodetector (6), but is expressly silent to claim limitations of claims 75 – 79. 
‘005 teaches a photodiode comprising germanium and silicon portions of differing shapes and dopants (fig. 20, pg. 7 of translation) to achieve a photodiode that works with high speed optical transmission.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a photodiode as taught by ‘005 as the photodetector of the previous combination whereby the first and second waveguides are optically coupled to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHAD H SMITH/            Primary Examiner, Art Unit 2874